DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: on line 2, please add a semicolon after “equalizer”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-21 are rejected under 35 U.S.C. 101 because recited “a computer-readable medium” is directed to non-statutory subject matter.  The specification states that “a computer-readable medium may include a non-transitory storage medium” (Pub [0091]). Since the statement is an open ended, the computer-readable medium may also include a transitory storage medium, which is a signal or carrier wave.  Therefore, claims are directed to non-statutory subject matter.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-12, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sindalovsky et al (US 2016/0065394).
a)	Regarding claim 1, Sindalovsky et al disclose a method for setting an equalizer tap setting and gain setting in a serializer/deserializer (SerDes) (Fig. 2), the method comprising: 
determining an equalizer setting and gain setting by causing a mean-square error cost scheme tracking to lock to an offset from a minimum of a cost of the mean-square error cost scheme without pausing error cost tracking (Pub [0017-0018], [0025]).
b)	Regarding claims 2, 12 and 20, Sindalovsky et al disclose wherein the mean-square error cost scheme comprises a least mean square (LMS) scheme (Pub [0025]).
c)	Regarding claim 11, Sindalovsky et al disclose an apparatus comprising: 
a serializer/deserializer (SerDes) comprising at least one equalizer (Fig. 1); and
a controller (224) to determine at least one coefficient of an equalizer, the controller to determine an equalizer setting by utilization of a mean-square error cost scheme subject to an offset and maintain the offset by application of an increase or decrease to an equalizer setting (Pub [0017-0018], [0025]), wherein the increase to an equalizer setting is different than the decrease to an equalizer setting (inherent in adaptive controller to generate coefficients).
d)	Regarding claim 19, Sindalovsky et al disclose a computer-readable medium comprising, instructions stored thereon, that if executed by a processor, cause the processor to: 
configure a controller (224) of a serializer/de-serializer (SerDes) device (Fig. 1) to determine at least one coefficient of an equalizer by utilization of a mean-square error cost scheme subject to an offset and maintain the offset without pausing of the mean-square error cost scheme by use of unequal increases and decreases to coefficient values (Pub [0017-0018], [0025]).
e)	Regarding claim 3, Sindalovsky et al disclose wherein determining an equalizer setting comprises: applying increase or decrease to an equalizer setting, wherein an amount of increase to an equalizer setting is different than an amount of decrease to an equalizer (inherent in adaptive controller to generate coefficients in different conditions).
f)	Regarding claims 6 and 15, Sindalovsky et al disclose comprising: setting a tap setting of an equalizer based on the determined equalizer setting (Pub [0025-0026]).
g)	Regarding claims 7 and 16, Sindalovsky et al disclose comprising: allowing presence of error in an output of the mean-square error cost scheme to configure multiple equalizers (418, 146, 420, and 422 in Fig. 4), wherein the multiple equalizers track inter-symbol interference (ISI) (Pub [0034]).
h)	Regarding claims 8, 17 and 21, Sindalovsky et al disclose wherein the equalizer comprises one or more of: variable gain amplifier (VGA), continuous time linear equalizer (CTLE), decision feedback equalizer (DFE), or feed forward equalizer (FFE) (block 211 in Fig. 1).
i)	Regarding claim 9, Sindalovsky et al disclose wherein the SerDes is in a receiver or transmitter of a communication device and the SerDes is part of a physical layer interface (Fig. 6; Pub [0051]). 
j)	Regarding claim 10, Sindalovsky et al disclose wherein the physical layer interface is consistent with Ethernet, FibreChannel, InfiniBand, or Serial Attached Small Computer System Interface (SAS) (Pub [0055]).
k)	Regarding claim 18, Sindalovsky et al disclose comprising a network interface coupled to one or more of a server, rack, or data center, wherein the server is to utilize the controller for link training and wherein the server, rack, or data center is to receive or transmit signals using the network interface configured with the equalizer setting (Fig. 6; Pub [0051]). 

Allowable Subject Matter
Claims 4, 5, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,565,037 Liu et al disclose adaptive Serdes receiver. US 10,742453 Wu et al disclose adaptive equalizer. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         December 13, 2022

 /EVA Y PUENTE/                                                                                                                                                    Primary Examiner, Art Unit 2632